Citation Nr: 1815554	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-36 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for right lower extremity diabetic neuropathy, sciatic nerve.

2.  Entitlement to an initial evaluation in excess of 20 percent for left lower extremity diabetic neuropathy, sciatic nerve.

3.  Entitlement to an initial evaluation in excess of 20 percent for right femoral nerve diabetic neuropathy.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a bilateral sensorineural hearing loss disability.

6.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from June 1968 to April 1977.  The Veteran had service in the Republic of Vietnam, and was awarded the Good Conduct Medal and National Defense Service Medal.

These matters come before the Board of Veterans' Appeals (the Board) from October 2012 and November 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of that proceeding has been associated with the claims file.

The issues of entitlement to service connection for a bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the June 2017 hearing, prior to the promulgation of a decision on the appeal, the Veteran requested to withdraw the appeal of his claims of entitlement to increased ratings for peripheral neuropathy of the bilateral lower extremities and of the right femoral nerve, and entitlement to service connection for hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to increased ratings for a peripheral neuropathy of the bilateral lower extremities by the Veteran have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the claim of entitlement to an increased rating for peripheral neuropathy of the right femoral nerve by the Veteran have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the claim of entitlement to service connection for hypertension by the Veteran have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

During the June 2017 hearing, the Veteran withdrew the claims of entitlement to increased ratings for peripheral neuropathy of the bilateral lower extremities and of the right femoral nerve, and entitlement to service connection for hypertension.  See June 2017 hearing transcript, pg. 2.  He reiterated that withdrawal in a July 2017 statement.  

There remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  The Board does not have jurisdiction to review these claims; they are dismissed.


ORDER

The withdrawn claim of entitlement to an increased rating for peripheral neuropathy of the right lower extremity is dismissed.

The withdrawn claim of entitlement to an increased rating for peripheral neuropathy of the left lower extremity is dismissed.

The withdrawn claim of entitlement to an increased rating for peripheral neuropathy of the right femoral nerve is dismissed.

The withdrawn claim of entitlement to service connection for hypertension is dismissed.


REMAND

The Veteran seeks service connection for a bilateral sensorineural hearing loss disability and tinnitus, which he asserts are related the performance of his military duties.  See June 2014 Notice of Disagreement, October 2014 VA Form 9, and June 2017 Hearing Transcript, pp. 4-10.  

The Veteran was afforded a VA examination in September 2012.  The examiner observed that the Veteran's hearing was normal at enlistment, but that his service records contained no other audiometric information or note complaints of tinnitus or hearing problems.  She further observed that the Veteran reported significant post-service noise exposure as a deputy sheriff.  However, the examiner concluded that she was unable to provide an opinion without resorting to speculation.  

The U.S. Court of Appeals for Veterans Claims (Court) has admonished the Board for relying on medical opinions that were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence 'indicates that determining the cause is speculative').  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Although the September 2012 clinician indicated than an opinion could not be rendered without resorting to speculation, the clinician did not indicate whether this was due to the limits of knowledge of the clinician or whether the clinician had considered "all procurable and assembled data," such as by obtaining all relevant tests and records that might reasonably illuminate the medical analysis.  Moreover, since the September 2012 VA examination the Veteran has provided additional information regarding the history of his hearing loss and tinnitus.  At his June 2017 hearing he testified that he was not given hearing protection during service despite the fact that his duties frequently placed him on or near the flight line.  See Hearing Transcript, pp. 4-5.  He also testified that he noticed his hearing difficulties later, not specifying precisely when, but stated it was before his heart attack in 2003.  Id.  He further reported that his post-service employment in a computer room and later as a pipe caster did not involve noise exposure, and that he was given hearing protection for his job with the sheriff's department.  Id. at 7-10.  Given this additional information and the Court's admonition in Jones, further medical clarification is required.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to the September 2012 audiologist or a suitable substitute for an addendum opinion.  If the clinician determines that another examination is necessary, the Veteran should be scheduled for a new examination.  The written report must reflect that the electronic record was reviewed.  

Based on the review of the Veteran's electronic record, to include this remand, the clinician is asked to provide an opinion on the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral hearing loss disability had its onset during, or was caused by or related to, military service to include his credible reports of excessive in-service noise exposure.

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus had its onset during, or was caused by or related to, military service, to include his credible reports of excessive in-service noise exposure.

The examiner is directed to assume the Veteran was exposed to excessive noise during service.  Additionally, the examiner's attention is directed to the Veteran's reported history, including his report that he was not given hearing protection during service despite his duties on or near the flight line; that he noticed his hearing difficulties later but before his heart attack in 2003; and his reports that his post-service employment in a computer room and later as a pipe caster did not involve noise exposure, and that he was given hearing protection for his job with the sheriff's department.  See June 2017 Hearing Transcript.

The examiner is also advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the examination report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

3.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


